Citation Nr: 0939111	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 
1967.  

This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  The Veteran has experienced constant ringing in his ears 
since service.  

3.  Hearing loss was not shown in service or for many years 
thereafter, nor it is related to service.

4.  A diagnosis of PTSD is shown, but stressors cannot be 
verified.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Tinnitus

	Service treatment records reflect noise exposure as the 
Veteran was a combat construction specialist in Vietnam and 
spent significant amounts of time near Howitzers as they were 
fired.  Although no chronic tinnitus disorder was noted in 
service, noise exposure is conceded.

	Post service treatment records reflect a diagnosis of 
tinnitus in September 2007.  The evidence also includes the 
Veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	The Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. 465, 470 (1994).  He has 
indicated that he has experienced constant ringing in his 
left ear since service.  Therefore, the Board finds that the 
Veteran's reported history of continued symptomatology since 
active service, both competent and credible.

On the other hand, the available medical evidence weighs 
against the claim for tinnitus.  Specifically, a September 
2007 VA examiner opined that the Veteran's tinnitus was not 
due to noise exposure in service because he did not complain 
of tinnitus symptoms when he left service.  However, because 
the examiner did not discredit the Veteran's report of 
continuity of symptomatology since service and the Veteran 
has never denied tinnitus, the Board resolves all doubt in 
favor of the Veteran.  In light of the above discussion, the 
appeal is granted as to tinnitus.  

Hearing Loss
 
The Veteran claims that his current hearing loss is due to 
noise exposure in service.  Service connection will be 
presumed for certain chronic diseases enumerated in 38 C.F.R. 
§ 3.309, which includes sensorineural hearing loss, if 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Further, 38 C.F.R. § 3.385 (2009) defines impaired hearing as 
a disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

In the present case, the Veteran contends that his hearing 
loss is due to noise exposure in Vietnam.  He claims that his 
company "stayed with a Howitzer company; they fired rounds 
off every 15 minutes."  In giving due consideration to the 
places, types, and circumstances of his service, noise 
exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hearing loss any symptoms 
reasonably attributed thereto.  At the time of discharge, the 
clinical evaluation of the Veteran's hearing was normal.  
Therefore, no chronic hearing loss disorder was noted in 
service.  

Next, no chronic hearing loss disorder was noted to a 
compensable degree within one year following service.  
Specifically, post-service evidence does not indicate hearing 
loss until a September 2007 VA audiology evaluation in which 
hearing loss was noted in both ears.  In September 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
40
LEFT
40
45
65
60
75

Maryland CNC speech recognition scores were 100 for the right 
ear and 72 for the left ear.

	The Veteran indicated that he received additional post-
service audiological examinations through his civilian 
occupation but the records were no longer available.  
Therefore, hearing loss was not noted until 2007, some 40 
years after discharge from service.  
	
	In addition to the absence of documented post-service 
symptomatology related to hearing loss, the Board has 
considered the Veteran's statements that he has experienced 
bilateral hearing loss since separation from service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience hearing loss after 
he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	The Board finds that the Veteran's reported history of 
continued symptomatology since active service, while 
competent, is nonetheless not credible.  
	
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1967) and initial 
reported symptoms related to hearing loss in 2007 (a 40-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss to active duty, despite his 
contentions to the contrary.    
	
To that end, the Board places significant probative value on 
a September 2007 VA audiological examination undertaken 
specifically to address the issue on appeal.  Hearing loss 
was present in both ears as demonstrated by meeting the 
threshold of 40 decibels in at least one frequency in both 
ears and exceeding 26 decibels in at least three frequencies 
in the left ear.  Further, his speech recognition score was 
below 94 percent in the left ear.  However, the VA 
audiologist opined that the Veteran's hearing loss was not 
due to active duty noise exposure.  

The audiologist based his opinion on the fact that the 
Veteran did not complain of hearing loss in service or upon 
his exit examination, and the Veteran was exposed to noise in 
his civilian job as a Port Authority employee for many years.  
Further, he reported that ear protection was not used until 
approximately 1980.  

	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that the Veteran is competent to report symptoms 
as they come to him through his senses, hearing loss is not 
the type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion and having carefully 
reviewed the evidence of record in light of the applicable 
law, the Board finds that the Veteran's claim fails due to 
absence of in-service complaints and nothing shown for nearly 
40 years post-service, and no nexus between the current 
hearing disorder and active duty noise exposure.  As such, 
the appeal is denied as to bilateral hearing loss. 

PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2009), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2009).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f) (2009); West v. Brown, 7 Vet. App. 
70, 76 (1994).

In this case, the Veteran alleges that he suffers from PTSD 
because he was affected by the following: (1) the injury of a 
fellow soldier who was injured when a front loader blew up 
while they were putting in a culvert in January 1966; (2) 
when he fell forty feet, broke bones, and was hospitalized 
because he believes because a rope he was attempting to climb 
down was sabotaged in May or June 1966; (3) he worked in 
mortuary relief for a day and observed dead bodies in June or 
July 1966; and (4) he was shot at regularly while driving a 
ration truck between Qui Nhon and Phu Cat.  

Further, although his service personnel records show that the 
Veteran served as a combat engineer and was trained as 
sharpshooter, the preponderance of the evidence shows that he 
did not engage in combat with the enemy.  Of note, even 
though he was the recipient of the Vietnam Service Medal with 
two Bronze Stars, National Defense Service Medal, 
Sharpshooter Medal, and Republic of Vietnam Campaign Medal he 
was not awarded any combat medals or decorations.  

Service treatment records do not show any indicia of combat 
participation or exposure, nor combat-related complaints, 
treatment, or diagnoses even though other treatment was 
reported while he was in Vietnam.  For example, the Veteran 
was treated for a fall in March 1966.  He fell while cleaning 
the top of a flagpole and sustained a laceration on his left 
thigh which required stitches, and abrasions on the left side 
of his chest.  Significantly, his separation examination in 
March 1967 remarked that his psychiatric evaluation was 
normal. 

Based on the foregoing, the evidence does not support a 
finding that he engaged in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Upon a review of the Veteran's stated stressors, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.  Although he was able to narrow the 
timeframes of three of the incidents to a period of a month 
or two, he did not remember other significant details such as 
the name of the soldier who was injured, the names of the 
people he worked with when his rope was allegedly sabotaged, 
the hospital where he was taken after he fell, or the 
specific locations of any of the incidents.  Therefore, the 
information is insufficient to send to the U.S. Army and 
Joint Services Records Research Center (JSRRC) or to allow 
for meaningful research of the National Archives and Records 
Administration (NARA) records.  
	
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, in this case, given the 
absence of specific information surrounding the injury of the 
fellow soldier, the fall, mortuary duty, and the shootings 
while driving the ration truck, the Board finds that the 
claimed stressors cannot be verified.  

The Board acknowledges that the Veteran was diagnosed with 
PTSD in October 2007; however, "[a]n opinion by a mental 
heath provisional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of a 
stressor."  Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

As the in-service stressors identified by the Veteran have 
not been verified as is necessary to establish a claim for 
PTSD pursuant to 38 C.F.R. § 3.304(f), the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
claim for service connection for PTSD, the Board is unable to 
grant the benefits sought.  
	
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Regarding the Veteran's claim for service connection 
of tinnitus, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Regarding the Veteran's claim for service connection of 
hearing loss and PTSD, proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and 
service personnel records.  Next, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in June 2009.  

Further, a specific VA medical opinion pertinent to the 
hearing loss issue on appeal was obtained in September 2007.  
Regarding the PTSD claim, a private medical opinion was 
associated with the file.  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is denied. 

Service connection for PTSD is denied. 



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


